Citation Nr: 1750483	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for head trauma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to April 1979.  His DD Form 214 does not appear to be of record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for an acquired psychiatric disorder, to include PTSD and major depression, and denied service connection for head trauma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims to have a psychiatric disorder related to gas chamber testing during active service.  See August 2012 VA Form 21-4138; March 2014 VA Form 646.  Specifically, he claims that gas chambers during service made him "feel like he was going to die and he still has the burning sensation like he did when in the gas chamber."  

Post-service treatment records document treatment for psychiatric conditions.  In January 2007, the Veteran was admitted to a mental health facility for 4 days to treat depression.  In December 2007, an assessment of depression NOS was provided.  February 2009 VA treatment records document a remote history of major depression.  In March 2011, an assessment of neurotic depression was provided.  August 2011 VA treatment records note that they could not rule out a diagnosis of PTSD.  During the same visit, the Veteran reported a long history of depression.  Based on the information above, the Veteran has a current psychiatric disorder but it is unclear whether he has PTSD.

As for head trauma, the Veteran reports having a head injury prior to entering service.  See August 2012 VA Form 21-4138.  He claims that he suffered another head injury while climbing an obstacle course rope and subsequently falling on his head during basic training.  

On the December 1978 entrance examination, clinical evaluations of the Veteran's head, neurologic, and psychiatric were normal.  However, the entrance examination documents the Veteran's report of suffering a minor concussion attributed to a football incident, three years prior to service.  In the Report of Medical History, the Veteran reported having a head injury.  Thus, issues relating to the presumption of soundness have been raised, but the Board will defer any finding as to whether the above constitutes a disorder "noted" at the time of entry into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b)(1) (2017) (veterans are presumed sound except as to disorders "noted" at the time of entry into service, and a history of preservice condition at the time of examination does not constitute a notation of such condition). 

Post-service in September 2012, the Veteran sought VA treatment for his claimed head injury.  During this visit, he recounted the fall injury during basic training.  He also reported a history of multiple concussions and memory problems.  No diagnosis was provided.

As indicated above, the evidence is unclear whether the Veteran has current PTSD or current head trauma diagnoses.  Also, the evidence of record suggests that the Veteran's current depression may be related to in-service events or injuries; however, he has not been afforded VA examinations and the record does not contain sufficient information to make a decision on these claims.  Therefore, the Board finds that upon remand the Veteran should be afforded VA examinations to determine the nature and etiology of his claimed psychiatric and head trauma conditions.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Specific to the head trauma claim, as there is indication of a preexisting condition, the issue in this case is whether the Veteran's preexisting head trauma disability was aggravated by service.  
Service personnel records, to include the Veteran's DD-214, are not associated with the claims file.  The claims file includes a handwritten note indicating that a phone call was made to obtain the DD-214, however, there is no finding of unavailability of records.  Accordingly, the RO should contact the service department to obtain outstanding personnel records.

As the Veteran has indicated received ongoing VA medical treatment for his conditions, ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2. Contact appropriate sources to obtain the Veteran's military personnel records, to include his DD Form 214.  All attempts should be documented in the claims file.

3. Schedule the Veteran for a VA examination conducted by a mental health professional to determine the nature and etiology of his acquired psychiatric disorders, to include PTSD and depression.

The claims file, including all recently obtained treatment records, and a copy of this remand, should be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.

The examiner should clearly identify all psychiatric disorders, to include PTSD and depression, that have existed since approximately August 2011, the date of the Veteran's claim in this case (even if now asymptomatic or resolved). 

The examiner is then asked to answer the following questions:

As to any diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that such disorder is related to service.

If PTSD is diagnosed, is it at least as likely as not that the PTSD is due to the Veteran's claimed in-service stressor.

In answering the above, the examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries - to include reports of a gas chamber incident -and that his reports must be taken into account in formulating the requested opinions. 

The examiner should provide complete rationale for each opinion expressed and conclusion reached.

4. Schedule the Veteran for a VA examination conducted by a qualified health care provider to determine the nature and etiology of any current residuals of head trauma.

The claims file, including all recently obtained treatment records, and a copy of this remand, should be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.

The examiner should identify any current disability residual to head trauma.

The examiner is then asked to answer the following questions:

Are any current head trauma residuals related to the Veteran's military service?  If the answer is in the affirmative, the examiner should indicate whether there was a preexisting disorder relating to head trauma and, if so, whether it was aggravated by the Veteran's military service.

In answering the above, the examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries - to include that he fell and hit his head while climbing an obstacle course rope during basic training - and that his reports must be taken into account in formulating the requested opinions. 

The examiner should provide complete rationale for each opinion expressed and conclusion reached.

5. Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




